Exhibit 50
INMATE DISCIPLINARY CHARGE CODES

                                           Non -compliance

Category I &    H




100      Possession of excess clothing and or bedding.
101      Being unsanitary or untidy, failing to keep ones person and ones quarters in accordance with
         posted safety rules.
102     Tattooing/ possession of tattooing instruments.
103     Littering
104     Affixing items to walls, light fixtures or windows.
105     Wearing head bands or head coverings without authorization.
106     Violation of dress code.
107     Storing drinks or foods other than those packaged foods for purchase through commissary.
108     Failure to remain silent during inmate movement through the Department.
109     Verbally or physically demonstrating disrespect to personnel.
110     Damaging or altering CCDOC property (restitution $.01- $50.00).


200     Use    of obscene language to personnel and visitors.
201     Being in an unauthorized area.
202     Presenting false information to sworn personnel.
203     Violation of safety or sanitation regulations.
204     Engaging in inappropriate physical contact.
205     Committing any act that disrupts the orderly operation of CCDOC.
206     Possession of unauthorized monetary items (e.g. credit cards, money, checks, etc).
207     Failure to stand for count.
208     Violation of visitation regulations.
209     Violation of telephone or mail regulations.
210     Gambling.
211     Failure to comply with Intake procedures.
212     Failure to follow directions of Court Services Deputies while being moved to /from and during
        judicial proceedings.
213     Damaging or altering CCDOC property (restitution $50.01       -   $100.00).
214     Possession of Contraband (potential nuisance).



                                 Disruption /Reckless Behavior
Category Ill


300     Fighting.
301     Refusing an order to lock up.
302     Committing any act(s) which necessitates    a   security search by sworn personnel.




(FCN- 187)(NOV 11)



                                                                                              CCSO_Howard_0000930
INMATE DISCIPLINARY CHARGE CODES

303    Damaging or altering CCDOC property (restitution $100.01- $150.00).
304    Possession of stolen property belonging to another person.
305    Disobeying verbal or written orders from sworn personnel.
306    Participation in or encouraging a work stoppage or unauthorized group demonstration.
307    Manufacture, possession, introduction, transfer or use of intoxicants and alcohol, or possession
       of ingredients, equipment, formula, or instructions that are used in making intoxicants and
       alcohol.
308    Failing to comply with count procedures or causing an inaccurate count by means of
       unauthorized absence, hiding, concealing oneself or other form of deception or distraction,
309    Cooking.
310    The possession, manufacture introduction, use, distribution or sale of any tobacco, tobacco
       products, and tobacco -like products or associated paraphernalia.
311    horseplay, including but not limited to, wrestling, scuffling, roughhousing, jostling, conduct, that
       is disruptive or loud or other conduct that creates a disturbance.

312    Attempting aiding or conspiring with another person to plan or commit any of the above
       offenses, in all categories of severity, shall be considered the same as the commission of the
       offense itself.
313    Setting   a   false fire alarm.
314    Flooding.
315    Assaulting     a   staff member, or another inmate or visitor.

       Category IV


400    Committing any act that disrupts a judicial proceeding.
401    Damaging or altering CCDOC property (restitution $150.01- $200.00).
402    Contraband (harmful in nature /compromise to security and safety).


                                    Disruption /Reckless Behavior

Category V


500    Causing Resisting forced movement or physical efforts to restrain.
501    Counterfeiting, forging, misrepresentation on or unauthorized reproduction of any document,
       article or identification, money, security or official paper.
502    Falsifying work schedule.
503    Unauthorized possession of sworn personnel uniform(s) or equipment.
504    Possession of any staff member's non -uniform clothing.




(FCN- 187)(NOV 11)




                                                                                            CCSO_Howard_0000931
INMATE DISCIPLINARY CHARGE CODES

                                        Predatory/Violence
Category VI


600     Engaging in sexual acts, including indecent exposure, masturbation, subjecting another person
        to sexually harassing or suggestive, conduct, through physical action, and /or verbal or written
        statements,
601     Arson.
602     Possessing, manufacturing, introducing explosive, caustic substance, dangerous chemicals,
        sharpened, instruments or unauthorized, tools, intoxicant, narcotic, paraphernalia, or drug not
        prescribed for the individual, or any other dangerous substance, e.g.
603     Battery
604     Extortion, blackmail, or demanding or receiving money or anything of value in return for any
        reason, including protection against others or under threat of informing.
605      Gang activity, gang related activity or communication, gang recruitment.
606     Damaging or altering CCDOC property (restitution 250.01 and above).
607     Tampering with, damaging, blocking or interfering with any locking or security device, door, gate
        or window, or with alarms, fire extinguishers, fire hoses, fire exits, or other firefighting
        equipment or devices.
608     Vandalizing, destroying, mutilating, defacing or damaging county property or the property of
        another person, including, but not limited to, flooding a cell or other area of the institution,
        causing   a   biohazard.
609     Possession of Contraband (life threatening in nature).


Category VII


700     Murder committed while in custody.
701     Escape, attempted escape or possession of escape tools
702     Sexual assault of personnel, another inmate or visitor.
703     Inciting a disturbance requiring the deployment of specialized units (i.e. K -9, ERT), rioting.
704     Assaulting any person with a dangerous instrument causing bodily harm.
705     Arson that results from deliberately breaking into a fixture, exposing wiring to create fire with
        intention to damage or destroy CCDOC property, and /or cause harm or loss of life to staff,
        inmates or visitors.
706    Tampering with handcuffs or possession of handcuff key.
707    Possession, manufacture or introduction of a gun, firearm, weapon, ammunition, sharpened
       instrument, knife or poison or any component thereof.
708    Battery including spitting, biting, throwing or attempting to throw feces, urine, blood, or other
       types of bodily fluids at or on staff.




(FCN- 187)(NOV 11)




                                                                                              CCSO_Howard_0000932
INMATE DISCIPLINARY CHARGE CODES


Category Penalties


Category &I    II   Verbal Consultation or Sanctions which include:
                            Loss   of work assignment;
                            Loss   of commissary privileges;
                            Restricted visitation privileges (except attorney and clergy visits);
                            Loss   of special event programs (excluding religious services);
                            Financial restitution;
                            Nutra -loft (meal substitution);
                            Any combination of the above, but no more than tow (except in cases of major
                            rule violations to be determined by the Disciplinary hearing Team).


Category Ill        10 to 14 Days in Disciplinary Segregation and /or Sanctions
Category IV         15 to 19 Days in Disciplinary Segregation and /or Sanctions
Category V          20 to 24 days in Disciplinary Segregation and /or Sanctions
Category VI         25 to 60 Days in Disciplinary Segregation and /or Sanctions




 (FCN- 187)(NOV 11)




                                                                                                    CCSO_Howard_0000933
